| ¶ NORRIS, J,
dissenting.
I dissent. La. R.S. 32:295.1 F states: “No vehicle, the contents of the vehicle, driver, or passenger in a vehicle shall be inspected, detained, or searched solely because of a violation of this Section.” In other words, a seat belt violation does not justify a stop and search. The evidence arising from this illegal search was properly suppressed by the District Court.
Admittedly, a 1995 amendment to this subsection was promoted as an effort to make the failure to wear a seat belt a “primary offense.” La. Acts 1995, No. 643. The result of this amendment — quoted above — has been held by one court to authorize a stop, but by two other courts not to authorize a stop. State v. Henderson, 98-614 (La.App. 5 Cir. 12/16/98), 727 So.2d 1180; contra, State v. Antoine, 98-369 (La.App. 3 Cir. 10/28/98), 721 So.2d 562, and State v. Palmer, 98-2236 (La.App. 4 Cir. 11/18/98), 723 So.2d 1040. This conflicting jurisprudence *987shows that, at best, the statute is ambiguous and must be construed in favor of the defendant. See, e.g., State v. Carouthers, 618 So.2d 880 (La.1993).